Kjnne, C. J.
The chief point of contention between the parties is as to whether the defendant, Wilson, abandoned the premises, and surrendered his lease to plaintiffs. The court below found that he did. While the evidence is conflicting, still we think it is abundant to sustain the finding of the district court. Wilson quit prosecuting the work of mining. He afterward said he would do nothing more under the lease. As a clear indication of his abandonment of the lease and intent to surrender the premises, he and the other defendants completely dismantled the mine, moved all of the apparatus which was necessary to its operation, and even took out the curbing, leaving the mine in such condition that it would soon become valueless by reason of caving in. Three months after *477Wilson had made known his intention to throw np or surrender the lease and abandon the premises, he and the other defendants again entered upon the premises, and, against the protest of plaintiffs, undertook forcibly to sink a new shaft at a point outside of the two-acre tract. We are not in the habit of considering in detail the evidence in such cases; indeed, to do so would unwarrantably extend this opinion without benefiting any one. A surrender may take place by the mutual agreement of the parties. It may be inferred from the acts of the parties. Martin v. Stearns, 52 Iowa, 347 (3 N. W. Rep. 92). In other words, there may be a surrender of a written lease by operation of law. Evans v. McKanna, 89 Iowa, 362 (56 N. W. Rep. 527). Without more fully discussing the facts, we may say we think that they should be held to establish an abandonment of the property and a surrender of the lease. The attempt of Wilson and the other defendants afterwards to sink a new shaft was wholly unwarranted. The lease gave no right so to sink a shaft at a point outside of the two acres surrounding the existing shaft. It is quite clear that the sole purpose of digging this new shaft was to force plaintiffs to give a new lease containing more favorable conditions. This work was not begun-until long after the lease had been abandoned. Other questions are argued by counsel, but we need not discuss them, as, in any event, for the reasons already given, the decree below must be affirmed.